Citation Nr: 1524251	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether reduction of the Veteran's disability compensation benefits due to incarceration was proper.

2.  Whether the overpayment of VA disability compensation in the amount of $476.00 was validly created and assessed against the Veteran.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the RO that reduced the payment of VA compensation to $123 monthly, effective February [redacted], 2010, due to the Veteran's incarceration; and created an overpayment of VA disability compensation in the amount of $476.00, assessed against the Veteran.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  The Veteran was incarcerated for at least sixty days in a local prison system following conviction of a felony on December [redacted], 2009.

2.  In February 2010, VA notified the Veteran of the proposed reduction of his benefits to a 10 percent rate, effective February [redacted], 2009.

3.  In June 2010, the Veteran's VA benefits were reduced to a 10 percent rate, from February [redacted], 2009, through the date of his release on December [redacted], 2010.  This action created an overpayment of $476.00, which was subsequently collected.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's VA compensation payment to the 10 percent rate, due to incarceration for a felony conviction on December [redacted], 2009, was proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2014).

2.  The overpayment of VA compensation benefits in the amount of $476.00 was properly created.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The issues in this case are legal ones, as there is no material dispute as to the facts. The Board adds that the Court of Appeals for Veterans Claims (Court) has consistently held that the VCAA provisions do not apply in validity of debt and waiver of overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his appeal.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  The Veteran is not prejudiced thereby, because there is no factual development, which could require VA assistance or additional notice.  Therefore, the Board will review the appeal to determine whether such action was proper under the law.

II.  Reduction of the Veteran's Disability Compensation Benefits

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in a Federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665(d), beginning on the 61st day of incarceration.  Under this section, a Veteran who is rated 20 percent or more shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a), which equates to a 10 percent disability payment. 

Here, VA records show that the Veteran had a combined evaluation for compensation at the 20 percent level since January 1977.  

In January 2010, VA received notice that the Veteran was incarcerated following his conviction of a felony.  In a February 2010 letter, VA notified the Veteran of the proposed reduction of his benefits to a 10 percent rate as of the 61st day of his incarceration.  

Subsequently, in June 2010, the RO retroactively reduced the Veteran's VA compensation payments to the 10 percent rate, effective February [redacted], 2010.  The reduction of the VA benefits resulted in an overpayment in the amount of $476.00.

In this case, records show that an offense was committed in September 1997; and that the Veteran was sentenced on December [redacted], 2009, following his conviction.  The Veteran has not disputed that he was convicted of a felony, and that the sentencing on December [redacted], 2009, caused him to be incarcerated for at least sixty days.  His compensation benefits were reduced on the 61st day of his incarceration after his conviction on a felony-i.e., December [redacted], 2009- pursuant to 38 C.F.R. § 3.665.  Records show that the Veteran was released from incarceration on December [redacted], 2010; and in February 2011, VA notified the Veteran that his VA compensation payments were reinstated to the 20 percent rate, effective on the date he was released from incarceration.

The Veteran does not dispute that his circumstances met the criteria set by 38 U.S.C.A. § 5313 for application of the requirement of reduction of his VA compensation payments noted above.  The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are inapplicable, since the facts are not in controversy.

The United States Court of Appeals for the Federal Circuit has held that there is a strong presumption of constitutionality attending laws providing for governmental payment of monetary benefits.  See Talon v. Brown, 999 F.2d 514 (Fed. Cir. 1993) cert. denied, 510 U.S. 1028, 126 L. Ed. 2d 601, 114 S. Ct. 643 (1993).  This presumption has been held to apply to claims for Veterans' benefits.  See, e.g., Cleland v. National College of Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has broad power to make decisions concerning how Veterans' benefits should be administered). 

There is no authority the Board can find to overturn or ignore the statute and regulation at issue in this case as promulgated.  

Here, the law is dispositive; and VA is not authorized to disregard the statute.  VA may not continue to pay the Veteran benefits in excess of the 10 percent rate, beginning with the 61st day of incarceration after his conviction on a felony.  Hence, the reduction in the Veteran's compensation payment to the 10 percent rate, based on his incarceration for a felony, was proper; and the Veteran's appeal for VA benefits in excess of the 10 percent rate for the incarceration, beginning with the 61st day, must be denied.

Lastly, in March 2011, the Veteran contended that he should be able to recoup the VA compensation benefits that were withheld during his incarceration.  However, the Board is unaware of any statutory or regulatory provision which allows him to do so.  Under these circumstances, his request for recoupment is denied.

III.  Validity of the Debt

In this case, the RO has construed the Veteran's statements as a challenge to the validity of the collection of the overpayment debt resulting from his incarceration in the amount of $476.00. It is noteworthy that the Veteran has not made a request, timely or otherwise, for waiver of recovery of the overpayment.  Although such a request can be construed as a challenge to the validity of an overpayment, the reverse is not true.  In other words, the Veteran's challenge to the validity of this debt cannot be seen as a request for a waiver, and the claims file does not contain any such request.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).  

In order for the Board to determine that the overpayment was properly created, it must be established that the Veteran was not legally entitled to the benefits in question; or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran erroneously being paid benefits.  

As noted above, a Veteran who is incarcerated in a Federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2014).

Upon review of the evidence, the Board notes that the Veteran has not specifically contested the amount of the overpayment.  In light of this fact and the provisions of 38 U.S.C.A. § 5313 and 38 C.F.R.§ 3.665, the Board finds that the overpayment of VA disability compensation benefits in the amount of $476.00 was solely the consequence of the Veteran's own action by virtue of his incarceration, and thus properly created.  Hence, the appeal is denied.


ORDER

As the reduction of the Veteran's VA compensation payments to the 10 percent rate, due to incarceration was proper, the appeal is denied. 

The overpayment of VA compensation benefits in the amount of $476.00 was validly created and assessed against the Veteran, and the appeal is denied.  



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


